Court of Appeals, State of Michigan

                                              ORDER
                                                                          Brock A. Swartzle
David A Maples v State of Michigan                                          Presiding Judge

Docket No.    343394                                                      Mark J. Cavanagh

LC No.        17-000135-MZ                                                Thomas C. Cameron
                                                                            Judges


               The Court orders that the May 14, 2019 opinion is hereby AMENDED. The first full
paragraph on page 5 at lines 13-14 states "Merriam-Webster's Collegiate Dictionary defines "leading"
as "providing direction or guidance." That sentence is changed to state "Merriam-Webster's Collegiate
Dictionary relevantly defines "leading" as "to bring to some conclusion .... "

              In all other respects, the May 14, 2019 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                NOV   2 2 2019
                                       Date